*692ORDER
PER CURIAM.
Thomas M. Conway (Defendant) appeals from the trial court’s judgment and sentence imposed after a jury found him guilty of one count of possession of a controlled substance, in violation of Section . 195.202.1 The trial court sentenced Defendant to three years’ imprisonment and a fine of $250.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).

. All statutory references are to RSMo 2000, unless otherwise noted.